Citation Nr: 1718805	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-14 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include an adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training from March to August 2001, and on active duty from March to June 2003 and from March 2008 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2015, the Board denied entitlement to initial compensable ratings for residuals of a right ankle sprain and a right elbow dislocation.  The issue remaining on appeal was remanded for additional development.  In February 2016, the Board again remanded the issue of entitlement to service connection for a psychiatric disorder, to include an adjustment disorder, for further development. 

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some VA treatment records are located in the Veterans Benefits Management System and other Medical records are located in Virtual VA.


FINDING OF FACT

An adjustment disorder with mixed anxiety and a depressed mood had its onset in service.


CONCLUSION OF LAW

An adjustment disorder with mixed anxiety and a depressed mood was incurred inservice.  38 U.S.C.A. §§ 101 (24), 1101, 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The current disability requirement is satisfied when a claimant has a disability at the time a claim for disability compensation is filed or during the pendency of that claim.  Thus a claimant may be granted service connection even though the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101 (24). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has a psychiatric disorder that is related to service.

The Veteran was provided a mental health evaluation in July 2009, after returning from Iraq in March 2009.  The Veteran reported having sporadic anxiety and depressive symptoms since 2003, following his National Guard mobilization.  He had sought counseling while in college for his mental health.  He also noted that his mental health symptoms returned shortly after returning from his 2008 deployment.  The endorsed a range of symptoms including, sporadic depressed mood, anxiousness, mild to moderate sleep disruptions, decreased motivation, occasional concentration problems, and a general feeling of lack of direction in his life.  Financial problems, social interaction and inability to meet Army weight standards were listed as major reasons for adjustment disorder.  The examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood. 

In August 2009, the appellant was provided a VA psychiatric examination.  The Veteran reported a symptom pattern indicative of some discouragement and depression which appeared to have had its onset when he had a series of medical difficulties early in his tour in Iraq limiting his ability to perform many of his duties there.  This reportedly was increasingly discouraging for the Veteran.  The examiner noted that the claimant apparently suffers from diabetes and had difficulty with obesity. The appellant was noted to have worked hard to lose weight so that he would be able to function in his duty assignments; however, he suffered an elbow and ankle injury early in his tour and became increasingly discouraged, demoralized and had some symptoms of depression while he was deployed in Iraq. The patient has recently sought out psychiatric care at the Mt. Vernon VA Outpatient Clinic for these symptoms and has been started on an anti-depressant.  Following a mental status examination the Veteran was diagnosed with an adjustment disorder with depressed mood.  Difficulties with diabetes and orthopedic injuries were noted on Axis III.  The appellant is service connected, in part, for disorders involving the right elbow, right ankle and right thumb.

The Veteran was provided VA mental health examination in May 2013 and again in August 2015.  These examiners noted that the Veteran's symptoms may have caused some minor transient affective symptoms but they do not have any significantly impairing impact on psychosocial function.  These examinations focused on the Veterans current disability level and did not address the earlier diagnosis.  They also did not discuss the fact that the prior diagnosis was shortly after leaving active service and that the appellant discussed incidents of depression while hospitalized for his dislocated elbow during deployment.  The reliability of these examinations is in question because, for example, both the May 2013 and the August 2015 VA examiners stated that the appellant had never been diagnosed with a mental health disorder despite the findings noted above, 

Upon review of the evidence, the Board finds that the most probative evidence of record shows an adjustment disorder with mixed anxiety and depressed mood is related to the Veteran's military service and service connection for that disorder is warranted.  Both the July and August 2009 examinations found that the appellant was suffering from such a disorder, and both note pathology inservice.  While later examinations do not find a disability those examination reports are of questionable validity, the 2009 findings were entered during the course of this appeal, and the 2009 findings relate the appellant's pathology to in service events.  Therefore, resolving reasonable doubt in the Veteran's favor, the evidence is at least in equipoise regarding whether an adjustment disorder with mixed anxiety and depressed mood commenced during military service.  Accordingly, service connection for an adjustment disorder with mixed anxiety and depressed mood is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

In granting service connection the Board offers no opinion as to the extent of any disability due to an adjustment disorder with mixed anxiety and depressed mood.  As such, the Board offers no opinion as to what rating is in order.  


ORDER

Entitlement to service connection for an adjustment disorder with mixed anxiety and depressed mood is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


